769 F.2d 1094
CLEBURNE LIVING CENTER, INC., et al., Plaintiffs-Appellants,v.CITY OF CLEBURNE, TEXAS, et al., Defendants-Appellees.
No. 82-1565.
United States Court of Appeals,Fifth Circuit.
Sept. 3, 1985.

Renea Hicks, Advocacy, Inc., Austin, Tex., for plaintiffs-appellants.
Earl Luna, Dallas, Tex., for defendants-appellees.
Appeal from the United States District Court for the Northern District of Texas.(ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES)
Before CLARK, Chief Judge, GOLDBERG and POLITZ, Circuit Judges.

BY THE COURT:

1
This case is remanded to the District Court for the entry of an appropriate injunctive order and for any other orders the District Court may determine to be necessary or appropriate to comply with the mandate of the Supreme Court of the United States.